Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This non Final Office Action is in response to Application Serial 15/742,948.  In response to the Examiner’s office action dated 10/29/2020, Applicant on 01/27/2021 amended claims 1-10.   The Claims 1-10 are pending in this application and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.


Response to Amendment
Claims 1-10 are pending in this application.

Applicant amended claims 1-10, to overcome the pending 112(b),  in response to the Office Action dated 10/29/2020. The Applicant’s amendments are persuasive. The 35 U.S.C. 112 (b) rejection is moot.

The 35 U.S.C. 101 rejections of claims 1-10 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the claims are examined in the 101 rejection, see below.
 
The claims 1- 10 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1 -10 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments
Applicant’s arguments filed on 01/27/2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

Claim Rejections -35 U.S.C. 101 
On pages 8, Applicant submits, “…the pending claims as amended are directed to a practical use, and therefore are either not directed to an abstract idea or recite significantly more than the abstract idea. Specifically, the values of the health condition data, the values of the related work data, and the values of the health condition data of the unexamined employee who have not yet undergone medical examination are output to the display device. As such, the pending claims are directed to patent eligible subject matter under 35 USC 101.”.

Examiner acknowledges the Applicant’s arguments.  The Examiner submits “practical use” is not a consideration for subject matter eligibility. Further, 

The claims (claim 1, and similarly claim 9 and claim 10) recite “…acquire designation of a target field being a field from which relevance is to be extracted, from among fields included in health condition data of an employee, the health condition data and second attendance data of employees, and first attendance data of an unexamined employee wherein the unexamined employee is an employee whose medical examination data are not obtained since start time point of the first attendance data; the second attendance data of each of the employees and the first attendance data of the unexamined employee respectively by using a predetermined temporal resolution, a time range, and an aggregation method generate second attribute data including aggregation results of the second attendance data as an attribute field, and first attribute data including aggregation results of the first attendance data; learn a model by using a content of the target field of the health condition data as an object variable, and a content of the second attribute data as an explanatory variable; determine the attribute field related to the target field by using a learned model; and output the attribute field related to the target field and aggregate value of the first attendance data of the unexamined employee as a value of the attribute field,… ...” Claims 1-10, in view of the claim limitations, are directed to the abstract idea of “…acquire[[s a]] at least designation second attendance data of each of the employees by using a predetermined temporal resolution, a time range, and an aggregation method, and generates attribute data …,;  …, by using a content of the target field of the health condition data as an object variable, and a content of the attribute data as an explanatory variable, extract[[s]] an attribute field represented … and associated with the target field; and  summarizefirst attendance data of a designated employee[[,]] based on the extracted attribute field and outputs a summary result, wherein the first attendance data is the attendance data for the first period, and wherein an end time point of the first attendance data is the second period before a prediction time point in the future, ….”. 

Further, each of these limitations are directed to analyzing attendance at work, and thus, is managing personal behavior, and human behavior,  and thus, the claims are directed to a certain method of organizing human activity.  The claims are directed to modeling attendance represented by a model, that is being represented an explanatory variable, an objective variable, and by a polynomial, and thus, the claims are directed to mathematical concepts. Accordingly, the claims are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ A data analysis device comprising: at least one memory storing instructions; and at least one processor to execute the to the display device”  in claim 1 “ the data analysis device”, “the processor”,  in claim 2, 3, 4, 5;  “the data analysis device”, “the processor”, “the learned model” in claim 6;  “the data analysis device”, “the processor”,  in claim 7, “the data analysis device”, “the processor” in claim 8,   “an information processing device”, “by a learned model” in claim 9, “a non-transitory computer readable storage medium storing a data analysis program which causes a program to execute”, “by a learned model” in claim 10; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Furthermore, with respect to the generating, acquiring, summarizing, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.


Claim Rejections -35 U.S.C. 103 
 On page 8, Applicant traverses, “…Applicant respectfully traverses these rejections as to the claims as amended herein. Claim 1 is representatively discussed. 


Examiner acknowledges the Applicant’s arguments. Examiner submits, the claims as amended necessitate grounds for a new rejection. The claims 1-10 are rejected under 35 103, see below.


Claim  Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 9 and claim 10) recite “…acquire designation of a target field being a second attendance data of employees, and first attendance data of an unexamined employee wherein the unexamined employee is an employee whose medical examination data are not obtained since start time point of the first attendance data; the second attendance data of each of the employees and the first attendance data of the unexamined employee respectively by using a predetermined temporal resolution, a time range, and an aggregation method generate second attribute data including aggregation results of the second attendance data as an attribute field, and first attribute data including aggregation results of the first attendance data; learn a model by using a content of the target field of the health condition data as an object variable, and a content of the second attribute data as an explanatory variable; determine the attribute field related to the target field by using a learned model; and output the attribute field related to the target field and aggregate value of the first attendance data of the unexamined employee as a value of the attribute field,… ...” Claims 1-10, in view of the claim limitations, are directed to the abstract idea of “…acquire[[s a]] at least designation of a target field … included in health condition data of an employee, and the health condition data of two or more employees …;  perform[[s]] aggregation with respect to a predetermined field included in the second attendance data of each of the employees by using a predetermined temporal resolution, a time range, and an aggregation method, and generates attribute data …,;  …, by using a content of the target field of the health condition data as an object variable, and a content of the attribute data as an explanatory variable, extract[[s]] an attribute field represented … and associated with the target field; and  summarizefirst attendance data of a designated employee[[,]] based on the extracted attribute field and outputs a summary result, wherein the first attendance data is the attendance data for the first period, and wherein an end time point of the first attendance data is the second period before a prediction time point in the future, ….”. 

Further, each of these limitations are directed to analyzing attendance at work, and thus, is managing personal behavior, and human behavior,  and thus, the claims are directed to a certain method of organizing human activity.  The claims are directed to modeling attendance represented by a model, that is being represented an explanatory variable, an objective variable, and by a polynomial, and thus, the claims are directed to mathematical concepts. Accordingly, the claims are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ A data analysis device comprising: at least one memory storing instructions; and at least one processor to execute the instructions to”, “by a learned model”,  and “to the display device”  in claim 1 “ the data analysis device”, “the processor”,  in claim 2, 3, 4, 5;  “the data analysis device”, “the processor”, “the learned model” in claim 6;  “the data analysis device”, “the processor”,  in claim 7, “the data analysis device”, “the processor” in claim 8,   “an information processing device”, “by a learned model” in claim 9, “a non-transitory computer readable storage medium storing a data analysis program which causes a program to execute”, “by a learned model” in claim 10; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Mizuhara, et al. (US 2016/0,224,912 A1) at ([056],[059] -[062], [085], [Figure 1], [Figure 2], describing that the embodiments of the invention are accessible via one or more See MPEP 2106.05(d);   In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1,3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhara (US 2016/0,224,912 A1) and McNeeley ( The consequences of job stress for nurses’ health Time for a check-up, 2005 ).

Regarding Claim 1, (Currently Amended)

Mizuhara teaches:

A data analysis device comprising: 
at least one memory storing instructions; 
and at least one processor to execute the instructions to: 
acquire at designation of a target field being a field from which relevance is to be extracted, from among fields included in health condition data of an employee, the health condition data and second attendance data of employees, and first attendance data … 

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).; Mizuhara [060] teaches an auxiliary storage device 24 stores the installed health management program (stores the instructions). The memory device 25 reads out and stores the health management program from the auxiliary device 24 when a computer starts. (executes the instructions). ; Mizuhara [Figure 9], [0091] teaches a functional block diagram 

Mizuhara [078] teaches a health management server 200 according to the first embodiment uses the health examination information accumulated in the health examination database 210.; Mizuhara [078], [081].

Mizuhara  [063],[Figure 3] teaches the health examination database 210 is provided for each of the employees. The health examination database 210 according to the first embodiment stores a date of the health examination, a height, a weight, a body mass index (BMI), a chest measurement, a blood pressure, a white blood cell, a total cholesterol and the like as information items (health conditions,  target fields), Mizuhara [063]-[064].

Mizuhara [080], [Figure 7] teaches the value of the item “ the number of absences” in the work information database 220.; Mizuhara [066], [Figure 4] teaches the work information database 220 stores work information which indicates a workplace attendance record of each of the employees. The work information database 220 according to the first embodiment stores the number of absences, the number of times being late and early leaving, the number of yearly paid holidays, the number of posteriori holidays and the like as information items. 

“… is an employee whose medical examination data …”
Mizuhara [078], [081].

….

Mizuhara teaches the health examination database stores date including health and absence data of each of the employees. McNeely teaches employees that are not “top” brass are not examined “unexamined” for periodic health promotion visits . It would have been obvious before the effective filing date, to  combine aggregated health data, as taught by Mizuhara, with unexamined” for periodic health promotion visits, as taught by McNeeley, to offer annual physical as part of the corporate wellness program to prevent health problems arising from “executive” stress”, McNeely [p. 291 column 2  paragraph  1].


aggregate in the second attendance data of each of the employees and the first attendance data … respectively,  by using a predetermined temporal resolution, a time range, and an aggregation method; 

Mizuhara [068], [Figure 4] teaches as shown in FIG. 4, the work information is tabulated for every month. (predetermined temporal resolution) The work information database 220 stores (aggregates) the work information on December 2013, the work information on January 2014, the work information on February 2014, and the work information on March 2014.( time range) ; 

Mizurahra [063]-[064] teaches the health examination database 210, where and employee is associated with the date when the health examination is performed (time point of acquiring health condition data).; Mizurahra [065], [Figure 3] teaches the health examination database 210 stores the result of the health examination on Mar 1, 2014 (second attendance data of the employee), the result of the health examination on Mar 1, 2013.;  Mizuhara [066] teaches the work information database 220 stores (aggregates) work information which indicates a workplace attendance record (attribute field) of each of the employees.; Mizuhara [063] –[066], [0074],  [Figure 3],[Figure 6]. 

…


generate second attribute data including aggregation results of the second attendance data as an attribute field, and first attribute data including aggregation results of the first attendance data; 

Mizuhara [072] discloses a  bad condition discrimination model database.  The “LEARNING DATE: indicates a date when a bad condition person discrimination was learned.; Mizuhara [090] teaches bad condition information is, the information which includes the name of the employee, the 

Mizuhara [080], [Figure 7] teaches “a1” may be the value of the item “The NUMBER OF ABSENCES” (second attribute data, attribute field) in the work information database 220,. Further, “a2” may be the value of the item : THE NUMBER OF TIMES BEING LATE AND EARLY LEAVING” (attribute fields) in the work database 220. ;  Mizuhara [081]- [082] teaches calculating for each of the employees, the index value which  used to determine if the employee is subject to interview with the industrial physician, Mizuhara [080]- [085].

Mizuhara [087] teaches the “PROBABILITY OF BAD CONDITION” is the index value which is the criterion of the determination whether the employee is subject to the interview with the industrial physician. 

Mizuhara  [065], [Figure 3] and Mizuhara [0068], [Figure 4] illustrate first attendance data (March 2012 and  December 2013) where work information relating to the health examination are stored. 


learn a model, by using a content of the target field of the health condition data as an object variable, and a content of the second attribute data as an explanatory variable; 

Mizuhara [0110] teaches a process of the bad condition person discrimination model learning unit 261 Mizuhara [0110],[Figure 11].

Mizuhara [0087] –[088] teaches the value of the item "BAD CONDITION SCORE" (objective variable)  is the value P (explanatory  score/variable)  which is obtained as the result of calculation according to the bad condition person discrimination model. In the first embodiment, it may be indicated that the greater the value of the bad condition score is, the higher the possibility of the problem of the health status is. The value of the item "PROBABILITY OF BAD CONDITION" is the index value which is the criterion of the determination whether the employee is subject to the interview with the industrial physician., Mizuhara [Figure 7], [087] -[089].

Mizuhara [080], [Figure 7] teaches “a1” may be the value of the item “The NUMBER OF ABSENCES” (second attribute data, attribute field) in the work information database 220,.  Mizuhara [080],[083].

Mizuhara [0117], [Figure 12] FIG. 12 is a flowchart for describing a process of the
bad condition information generation unit 262.,   Mizuhara [0117],[0121] -[0122], [Figure 12].

determine the attribute field related to the target field by using a learned model 

Mizuhara [0117] –[0121], [Figure 12] teaches the bad condition information generation unit 262 according to the first embodiment obtains a name of an employee of at the head of the health examination database 210 and corresponding examination information. Further, the bad condition information generation unit 262 obtains, from the work information database 220, the work information which corresponds to the obtained name in step S1201. Subsequently, using the value of each item of the health examination information and the work information obtained in step S1201, the bad condition information generation unit 262 causes the bad condition score calculation unit 264 to perform the calculation of the bad condition person discrimination model in order to calculate the bad condition score in step S1202. For example, in the first embodiment, in a case in which a linear discriminant analysis is used for the bad condition person discrimination model as learning algorithm, the output of the linear discriminant function is the bad condition score. Further, in the first embodiment, in a case in which the neural network is used for the bad condition person discrimination model, the output signal of the output layer is the bad condition score.	

Mizuhara [0121], [Figure 12] teaches the bad condition probability calculation unit 266, with reference to the work information database 220, calculates the number of employees who have taken leave from work or who are taking leave 


Mizuhara [0122] teaches the first embodiment defines the percentage of the employees who have taken leave from work among the employees whose bad condition scores are equal to the employee who is subject to the generation of the bad condition information as the probability of the bad condition. In other words, the first embodiment calculates the percentage of the employees each of who has a history of taking the leave from work (attribute field) among the employees each of who has a bad condition score which matches a bad condition score of the employee who is a calculation target of the index value with reference to the work information database 210 and the health examination database 220.
	
Mizuhara [0131] teaches although the first embodiment emphasizes the importance of detecting the bad condition of the mentality in an early stage and defines the value which indicates the possibility of taking leave from work as the probability of the bad condition, the present invention is not limited to this. For example, a value which corresponds to another item included in the 

and output the attribute field related to the target field and aggregate value of the first attendance data ….  a value of the attribute field, to the display device

Mizuhara [080], [Figure 7] teaches “a1” may be the value of the item “The NUMBER OF ABSENCES” (attribute fields) in the work information database 220,. Further, “a2” may be the value of the item : THE NUMBER OF TIMES BEING LATE AND EARLY LEAVING” (attribute fields) in the work database 220. 


Although highly suggested, Mizuhara does not explicitly teach:
“…of an unexamined employee , … the unexamined employee … are not obtained since start time point … “… the unexamined employee …”of the unexamined employee as…”

McNeely teaches:
wherein the unexamined employee is an employee whose medical examination data are not obtained since start time point of the first attendance data;  

McNeely [p. 291 column 2  paragraph  2] teaches  not seeing the employees below the “top” brass for periodic health promotion visits, rather I saw them  … (1) at hire, for a pre-employment exam…, (start time point) (2) at periodic screenings, for targeted surveillance exams defined by federal standards (3) urgent visits.


Mizuhara teaches the health examination database stores date including health and absence data of each of the employees. McNeely teaches employees that are not “top” brass are not examined “unexamined” for periodic health promotion visits . It would have been obvious before the effective filing date, to  combine aggregated health data, as taught by Mizuhara, with unexamined” for periodic health promotion visits, as taught by McNeeley, to offer annual physical as part of the corporate wellness program to prevent health problems arising from “executive” stress”, McNeely [p. 291 column 2  paragraph  1].


	

Regarding Claim 3, (Currently Amended)

The data analysis device according to claim 1 , wherein the processor aggregated the second attendance data of each of the employees and the first attendance data … respectively by using a plurality of temporal resolutions, a plurality of time ranges, or a plurality of aggregation methods.

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).

Mizuhara [068], [Figure 4] teaches as shown in FIG. 4, the work information  (attendance data) is tabulated for every month. (temporal resolutions, time ranges). The work information database 220 (aggregates) stores the work information on December 2013, the work information on January 2014, the work information on February 2014, and the work information on March 2014. ; Mizuhara [066] teaches the work information database 220 stores work information which indicates a workplace attendance record (attribute field) of each of the employees.

Mizuhara [080], [Figure 7] teaches “a1” may be the value of the item “The NUMBER OF ABSENCES” (attribute fields) in the work information database 220,. Furth, “a2” may be the value of the item : THE NUMBER OF TIMES BEING LATE AND EARLY LEAVING” (attribute fields) in the work database 220. 



Mizuhara [Figure 3], [065] teaches the health examination database 210 stores the result of health examination on Mar. 1, 2014, (second attendance) the result of the health examination on Mar. 1, 2013, and the result of the of health examination on Mar. 1, 2012, of the employee. (time ranges)

Although highly suggested, Mizuhara does not explicitly teach:
“…of an unexamined employee ,…”

McNeely teaches:
wherein the unexamined employee is an employee whose medical examination data are not obtained since start time point of the first attendance data;  

McNeely [p. 291 column 2  paragraph  2] teaches  not seeing the employees below the “top” brass for periodic health promotion visits, rather I saw them  … (1) at hire, for a pre-employment exam…, (start time point) (2) at periodic screenings, for targeted surveillance exams defined by federal standards (3) urgent visits.


Mizuhara teaches the health examination database stores date including health and absence data of each of the employees. McNeely teaches employees that are not “top” brass are not examined “unexamined” for periodic health promotion visits . It would have been obvious before the effective filing date, to  combine aggregated health data, as taught by Mizuhara, with unexamined” for periodic health promotion visits, as taught by McNeeley, to offer annual physical as part of the corporate wellness program to prevent health problems arising from “executive” stress”, McNeely [p. 291 column 2  paragraph  1].



Regarding Claim 5 , (Currently Amended)

The data analysis device according to claim 1, wherein the processor is further to:  output a summary result that includes the first attendance data associated with a target field at the predicted point of time.  

Mizuhara [0121], [Figure 12]  teaches the bad condition information generation unit 262 causes the bad condition probability calculation unit 266 to extract the name of the employee whose bad condition score is equal to the bad condition score calculated in step S1202 with reference to the bad condition information database 250 in step S1204. ; Mizuhara [0123] teaches 


Mizuhara [0087] –[088] teaches the value of the item "BAD CONDITION SCORE" (objective variable)  is the value P (explanatory  score/variable)  which is obtained as the result of calculation according to the bad condition person discrimination model. In the first embodiment, it may be indicated that the greater the value of the bad condition score is, the higher the possibility of the problem of the health status is. The value of the item "PROBABILITY OF BAD CONDITION" is the index value which is the criterion of the determination whether the employee is subject to the interview with the industrial physician., Mizuhara [Figure 7], [087] -[089].


Regarding Claim 6, (Currently Amended)

The data analysis device according to claim 5, wherein the processor is further to: predict , based on the learned model and the first attribute data being attribute data generated by using the first attendance data of a designated employee, a value of a target field at a predicted point of time of the employee.  

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).

Mizuhara [0115], [Figure 11] teaches the first embodiment can update the bad condition person discrimination model every time the health examination information and the work information are accumulated. In the first embodiment, as described above, to generate the bad condition person discrimination model from the information which includes the latest health examination information and the latest work information is referred to as "to learn the bad condition person discrimination model".; Mizuhara [0122], [Figure 2] teaches the bad condition probability calculation unit 266 calculates the percentage of the employees who have taken leave from work (attribute) among the employees whose names are extracted in step S1204, and defines the calculation result as the probability (prediction) of the bad condition  in step S1206.

Mizuhara [0129] teaches employee who has high probability of the bad condition indicates that the number of employees who have taken leave from work is large among the employees each of who has the same value of the bad condition score. That is the employee who has high probability (prediction) of 



Regarding Claim 7, (Currently Amended)

The data analysis device according to claim 1,wherein the processor is further to: generate the employees, based on a predetermined condition, health condition data, the first attendance data, or the first attribute data, 

Mizuhara  [065], [Figure 3] and Mizuhara [0068], [Figure 4] teaches the health examination database 210 stores the result of health examination and  illustrate first attendance data (March 2012 and  December 2013) where work information relating to the health examination are stored. 

wherein the processor learns a model for each group of the employees by using a content of a target field of health condition data, and a content of the second  attribute data, of an employee belonging to the group.  


Mizuhara [0072] FIG. 6 is a diagram illustrating an example of the bad condition person discrimination model database 240. The bad condition person discrimination model database 240 according to the first embodiment 

Mizuhara [090] teaches in the bad condition information database 250 according to the first embodiment, the value of item is associated with the name of the employee and the date when the bad condition information is generated.; Mizuhara [077], [Figure 7] teaches the discrimination analysis is a method for obtaining a standard (discrimination function) for discriminating one of groups into which newly obtained data are put.



Regarding Claim 8, (Currently Amended)

The data analysis device according to claim 1, wherein the first attribute data include an attribute field being a field included in health condition data, in which an aggregation result with respect to a predetermined field other than a target field is registered, 

Mizuhara [0131] teaches although the first embodiment emphasizes the importance of detecting the bad condition of the mentality (health condition) in an early stage and defines the value which indicates the possibility of taking leave from work as the probability of the bad condition (attribute field).

wherein the processor performs aggregation with respect to a predetermined field included in the attendance data, and a predetermined field being a field included in the health condition data and other than a target field for each of the employees by using a predetermined temporal resolution, a time range, and an aggregation method, and generates the second attribute data including each of aggregation results as an attribute field,

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).

Mizuhara [068], [Figure 4] teaches as shown in FIG. 4, the work information is tabulated for every month. (predetermined temporal resolution) The work information database 220 stores the work information on December 2013, the work information on January 2014, the work information on February 2014, and the work information on March 2014.; Mizuhara [066] teaches the work information database 220 stores work information which indicates a workplace attendance record (attribute field) of each of the employees.

Mizuhara [080], [Figure 7] teaches “a1” may be the value of the item “The NUMBER OF ABSENCES” (attribute fields) in the work information database 220,. Furth, “a2” may be the value of the item : THE NUMBER OF TIMES 

Mizuhara [0074], [Figure 6] teaches the bad condition person discrimination model database 240 indicates that a bad condition person discrimination model 10 is generated on January 2014, a bad condition person discrimination model 20 is generated on February 2014, and a bad condition person discrimination model 30 is generated on March 2014.

Mizuhara [Figure 3], [065] teaches the health examination database 210 stores the result of health examination on Mar. 1, 2014, the result of the health examination on Mar. 1, 2013, and the result of the of health examination on Mar. 1, 2012, of the employee.

 
and wherein the processor summarizes and outputs attendance data and the health condition data of the designated employee, based on extracted attribute field information.

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).





Regarding Claim 9, (Currently Amended) 

A data analysis method comprising: causing an information processing device to acquire designation of a target field being a field from which relevance is to be extracted, from among fields included in health condition data of an employee, the health condition data of and second attendance data of employees , and first attendance data of an unexamined employee; causing the information processing device to aggregate  in the second attendance data of each of the employees and the first attendance data if the unexamined employee respectively by using a predetermined temporal resolution, a time range, and an aggregation method, generate second attribute data including aggregation results of the second attendance data as an attribute field, and first attribute data including aggregation results of the first attendance data;  causing the information processing device to learn a model, , by using a content of the target field of 6the health condition data as an object variable, and a content of the second attribute data as an explanatory variable; causing the information processing device to output the attribute field o the target field and aggregate value of the first attendance data of the unexamined employee as a value of the attribute field, to the display device; and causing the information processing device to output the attribute field to the target field and aggregate value of the first attendance data of the unexamined employee as a value of the attribute field, to the display 

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 9 is directed to “an information processing device”, Mizuhara discloses the information processing device as claimed 056], [058-060], [062], [085],[Figure 1],[Figure 2], [Figure 9]. 


Regarding Claim 10, (Currently Amended)

A non-transitory computer readable storage medium storing a data analysis program which causes a computer to execute: processing of acquiring at least designation of a target field being a field from which relevance is to be extracted, from among fields included in health condition data of an employee, and the health condition data of two or more employees and attendance data being information relating to a work condition;
processing of performing aggregation with respect to a predetermined field included in the second attendance data of each of the employees by using a predetermined temporal resolution, a time range, and an aggregation method, and to generate attribute data including each of aggregation results as an attribute field, wherein the second attendance data is the attendance data for a first period, and wherein an end time point of the second attendance data is at least second period before a time point of acquiring the health condition data;  processing of learning a model, by using a content of the target field of the health condition data as an object variable, and a content of the attribute data as an explanatory variable;  processing of extracting an attribute field represented by a learned model and associated with the target field; and processing of summarizing first attendance data of a designated employee[[,]] based on information on the extracted attribute field and outputting a summary result, wherein the first attendance data is the attendance data for the first period, and wherein an end time point of the first attendance data is the second period before a prediction time point in the future.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to “a non-transitory computer readable storage medium storing a data analysis program which causes a computer to execute”,  “by a learned model”, Mizuhara a non-transitory computer readable storage medium as claimed [056], [058-060], [062],[085],[Figure 1],[Figure 2], [Figure 9]. 



Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuhara (US 2016/0,224,912 A1) and McNeeley ( The consequences of job stress for nurses’ health Time for a check-up, 2005 ) and in  further in view of Qamar (US 2015/0,269,244  A1)

Regarding Claim 2, (Currently Amended)

The data analysis device according to claim 1, wherein the model is a polynomial,  and wherein the processor extracts an attribute field associated with coefficient other than zero of the model, as the attribute field  related to the target field.  	
	

Mizuhara [Figure 1], [abstract] teaches an information processing apparatus for supporting extraction of managed persons, which stores work information and a health examination database which stores health examination information (target fields).	
	


Mizuhara [080]- [083], [Figure 7] teaches in FIG. 7, "al" may be the value of the item "THE NUMBER OF ABSENCES" in the work infor­mation database 220 and the value of the item "kl" may be a constant number which corresponds to "THE NUMBER OF ABSENCES" (explanatory variable).  The bad condition person discrimination model which includes the value of each item in the work information database 220, the constant number (coefficient) which corresponds to the value of each item in the work information database 220. The bad condition score is used for calculating, for each of the employees, the index value which is the criterion of determi­nation whether the employee is subject to the interview with the industrial physician. Mizuhara [0083] teaches the value S1 obtained by multiplying "al" by "kl" is referred to as an item "term of "THE NUMBER OF ABSENCES"", and the value S2 obtained by multiplying "a2" by "k2" is referred to as an item "TERM OF "THE NUMBER OF TIMES BEING LATE AND EARLY LEAVING"". ( leaving early is an attribute field).


Mizuhara [0118], [Figure 12] teaches the bad condition information generation unit 262 according to the first embodiment obtains a name of an employee of 



Regarding Claim 4, (Currently Amended)

The data analysis device according to claim 1, wherein the processor acquires designation of two or more target fields, and wherein the processor learns, regarding each of two or more designated target fields, a model, in which the target field is an object variable, and each of the attribute fields included in the first attribute data is an explanatory variable, the model being represented …, by using a content of the target field of health condition data, and a content of the second attribute data, of the two or more employees.  


Mizuhara [085], [Figure 7] teaches although the linear discriminant function is used for the bad condition person discrimination model according to the first embodiment as shown in FIG. 7, the present invention is not limited to this. For example, in the first embodiment, the bad condition person discrimination model may be generated by using an algorithm such as a neural network (model learning) . The neural network is a mathematical model or expressing some characteristics which can be shown in brain function according to simulation on a computer (model learning). ; Mizuhara [0087] teaches the value of the item "BAD CONDITION SCORE" (Attribute data)  is the value P which is obtained as the result of calculation according to the bad condition person discrimination model. In the first embodiment, it may be indicated that 

Mizuhara [0118], [Figure 12] teaches the bad condition information generation unit 262 according to the first embodiment obtains a name of an employee of at the head of the health examination database 210 and corresponding examination information. Further, the bad condition information generation unit 262 obtains, from the work information database 220, the work information which corresponds to the obtained name in step S1201. Subsequently, using the value of each item of the health examination information and the work information obtained in step S1201, the bad condition information generation unit 262 causes the bad condition score calculation unit 264 to perform the calculation of the bad condition person discrimination model in order to calculate the bad condition score in step S1202. For example, in the first embodiment, in a case in which a linear discriminant analysis is used for the bad condition person discrimination model as learning algorithm, the output of the linear discriminant function is the bad condition score. Further, in the first embodiment, in a case in which the neural network is used for the bad condition person discrimination model, the output signal of the output layer is the bad condition score.
	
Mizuhara [0121], [Figure 12] teaches the bad condition probability calculation unit 266, with reference to the work information database 220, calculates the number of employees who have taken leave from work or who are taking leave 

Mizhuara  [0122] teaches the bad condition probability calculation unit 266 calculates the percentage of the employees who have taken leave from work among the employees whose names are extracted in step S1204, and defines the calculation result as the probability of the bad condition in step S1206.

Mizhuara  [0130] teaches to use the value of the probability of the bad condition which indicates the possibility of taking leave from work as the index value which is the criterion of the determination whether the employee is subject to the interview, makes it easy for the industrial physician to determine whether the employee is in the bad condition in a mental aspect.

Examiner notes Mizhura [0234], ][Figure 31A], [Fig 31B] teach embodiment four calculation, where formula (1) which id the bad condition person discrimination model and formula 2( a polynomial) indicates the function y.

Qamar further  teaches:
“… by a polynomial…”

Qamar [054] teaches calculating the performance metric (operation 114) and/or determining the retention risk (operation 116) involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models. For example, variance decomposition may perform regression to assess the importance and to order the factors in a polynomial, which may be a linear combination.

Mizuhara teaches a health manager needs to confirm the degree of the risk of each of the employees. Qamar teaches a computer based technique for analyzing employee value and retention risk. It would have been obvious before the effective filing date,  to  combine modeling conditions of an employee, as taught by Mizuhara, with ordering factors in a polynomial analyses, as taught by Qamar, to provide a retention suggestion and an associated cost-benefit analysis for an employee.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Ash (US 10,067,627 B2) discloses to generate a current health state of a user along with a most-likely future health state of the user.; Arimoto (JP 2011/150395A) teaches visual representation of a normal value range to a specific examination result.   Hino (The Challenges of Occupational Health Service 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/D.L.L./Examiner, Art Unit 3624  

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623